In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-06-00057-CV
______________________________


LATOYA PEOPLES, Appellant
 
V.
 
SPRINGCREEK APARTMENTS, Appellee


                                              

On Appeal from the County Court
Cass County, Texas
Trial Court No. CCL 05-C-821


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Latoya Peoples, appellant, filed her notice of appeal in this Court May 26, 2006.
          Peoples has not filed a docketing statement with this Court, see Tex. R. App. P. 32;
nor has she paid a filing fee or made any claim of indigence.  There is nothing in the record
to indicate Peoples has made efforts to have either the clerk's record or reporter's record
filed with this Court, and she has not filed a brief.  On July 17, 2006, we contacted Peoples
by letter, giving her an opportunity to cure the various defects, and warning her that, if we
did not receive an adequate response within ten days, this appeal would be subject to
dismissal for want of prosecution.  See Tex. R. App. P. 42.3(b), (c).  
          We have received no communication from Peoples.  Pursuant to Tex. R. App. P.
42.3(b), we dismiss this appeal for want of prosecution. 
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      August 22, 2006
Date Decided:         August 23, 2006